Citation Nr: 1138044	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-13 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for right ankle sprain, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1964 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Roanoke, Virginia, which denied entitlement to an increased rating for right ankle sprain.  

Jurisdiction over the Veteran's claims is now with the Seattle, Washington RO.  

In March 2010, and February 2011, the Board remanded the appeal.  The most recent remand was to afford the Veteran a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In April 2011 the Veteran presented testimony at a hearing before the undersigned at the Seattle, Washington RO.  The hearing transcript is associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the April 2011 hearing, the Veteran reported that he continued to seek VA medical treatment for his right ankle.  His most recent treatment was in March 2011.  The most recent VA treatment records associated with the claims file are dated in August 2010.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).  If these newly generated medical records reflect an increase in severity of the Veteran's right ankle disability, he should be afforded another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's VA treatment for a right ankle disability since August 2010.  

2.  If review of the newly generated evidence suggests a change in the level of disability, schedule the Veteran for a new VA examination to evaluate the right ankle disability.

2.  If any benefit on appeal remains denied, the agency of original jurisdiction should issue a supplemental statement of the case. Then case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


